Citation Nr: 0944685	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-15 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits 
based upon legal status as a veteran.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The appellant did not have recognized service in the United 
States Armed Forces.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDING OF FACT

In March 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
that he wished to withdraw his appeal regarding his basic 
eligibility to VA benefits based upon his status as a 
veteran.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met regarding the appellant's claim for basic eligibility for 
VA benefits based upon his status as a Veteran.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In a written 
letter to the Board dated in March 2009, the appellant 
withdrew his claim for basic eligibility for VA benefits.  As 
the appellant has withdrawn his appeal regarding this issue, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of this issue, and the 
claim is dismissed.  38 U.S.C.A. § 7104.


ORDER

The appeal concerning basic eligibility for VA benefits based 
on appellant's status as a veteran is dismissed.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


